Order entered August 7, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-09-01068-CV

          DONALD CARDWELL AND 121 INVESTMENTS, L.L.C., Appellants

                                               V.

                                  BILL GURLEY, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 06-03299

                                           ORDER
       The Court REINSTATES the appeal.

       On September 14, 2011, we abated the appeal due to the filing of bankruptcy by appellant

Donald Cardwell. In response to our July 24, 2015 letter inquiring about the current status of the

bankruptcy proceedings, we received a letter from counsel for appellee that the docket sheet for

the bankruptcy case shows that the case was closed on May 18, 2015. Accordingly, the appeal

may now proceed.

       At the time the appeal was abated, the filing fee had been paid but neither the clerk’s

record nor the reporter’s record had been filed. Based on the information the Court has received

regarding the status of the bankruptcy proceedings, it is not clear whether appellants desires to

pursue the appeal.
       Accordingly, we ORDER appellants, within FIFTEEN DAYS of the date of this order,

to file a motion to dismiss the appeal or written verification that they intend to continue the

appeal. If appellants do not respond within the time specified, the Court will, without further

notice, dismiss the appeal. See TEX. R. APP. P. 42.3(c).

       We DIRECT the Clerk to send copies of this order to counsel for all parties.

                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE